Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been subject to appeal before the Patent Trial and Appeal Board (herein in after Board) of the United States Patent and Trademark Office, which the Board has made “AFFIRM” to Examiner decision to reject claims 21-38, 41 and 42. 
	This decision has been communicated to the Appellants on 05/18/2022; however, no response has been received from the Appellants as of 07/21/2022 (63 days from the notification). Accordingly, this application has been considered as abandoned, prosecution of this application is closed herein by this office action. 




CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        07/27/2022